
	

113 HR 1480 IH: Buy America Accountability Act of 2013
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1480
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend chapter 83 of title 41, United States Code
		  (commonly known as the Buy American Act), to require each department or
		  independent establishment to conduct an annual audit of its contracts for
		  compliance with such chapter, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buy America Accountability Act of
			 2013.
		2.Audit of
			 contracts requiredSection
			 8302 of title 41, United States Code, is amended by adding at the end the
			 following new subsection:
			
				(c)Audit of
				Contracts Required
					(1)In
				generalNot later than 90
				days after the end of a fiscal year, the head of each department or independent
				establishment shall submit to Congress a report that contains an evaluation
				performed by such department or independent establishment of contractor
				compliance with the provisions of this chapter for at least 10 percent of the
				contracts awarded by the department or independent establishment during that
				fiscal year for the procurement of articles, materials, or supplies.
					(2)Public
				availabilityThe head of each
				Federal agency submitting a report under paragraph (1) shall make the report
				publicly available to the maximum extent practicable.
					(3)Exception for
				the intelligence communityThe report required under this subsection
				shall not cover acquisitions made by an agency, or component thereof, that is
				an element of the intelligence community as specified in, or designated under,
				section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
					.
		
